DETAILED ACTION
The Examiner acknowledges the amendments received 27 September 2022. Claim 20-28 are cancelled; claims 1-19 and 29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive. The arguments pertain to the amended subject matter, and will be addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick et al (U.S. 2014/0350640). Patrick discloses (Figure 6D; par. 0095) a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to: monitor, during a lead insertion procedure (par. 0090-0093) in which an electrode lead having a plurality of electrodes is inserted into a cochlea of a recipient of a cochlear implant, impedance values for only (“as the stimulating assembly 618 is inserted into the cochlea 140, one or more of the stimulating contacts 630 are used to continually (or periodically) monitor the potential adjacent to the respective contact”) a subset of electrodes included in the plurality of electrodes, the subset of electrodes being less than a total number of the plurality of electrodes; detect, during the lead insertion procedure and based on the monitoring, an anomaly in the impedance values; and generate, during the lead insertion procedure and based on the anomaly, translocation log data indicating that a translocation event in which the electrode lead translocates from a first scala of the cochlea to a second scala of the cochlea is about to occur or has occurred during the lead insertion procedure.
Regarding claim 2, Patrick discloses (par. 0095) the processor is further configured to execute the instructions to present, based on the translocation log data, a notification that the translocation event is about to occur or has occurred during the lead insertion procedure.
Regarding claim 3, Patrick discloses (par. 0095) the presenting of the notification comprises displaying the notification by way of a display device.
Regarding claim 4, Patrick discloses (par. 0111) the presenting of the notification comprises presenting an audible sound representative of the notification.
Regarding claim 5, Patrick discloses (par. 0090-0093) the monitoring of the impedance values comprises: directing the cochlear implant to apply electrical stimulation by way of one or more electrodes on the electrode lead; and detecting voltages between the subset of electrodes and a reference.
Regarding claim 6, Patrick discloses (par. 0097) the reference is a ground electrode located outside the cochlea.
Regarding claim 7, Patrick discloses (par. 0090-0093) the subset of electrodes comprises a first electrode, a second electrode, and a third electrode; and the monitoring of the impedance values comprises: sequentially and repeatedly measuring a first impedance value for the first electrode, a second impedance value for the second electrode, and a third impedance value for the third electrode, and determining, based on the second and third impedance values, an expected impedance value for the first electrode.
Regarding claim 8, Patrick discloses (par. 0090-0093) comparing the first impedance value with the expected impedance value; and determining, based on the comparing, that a difference between the first impedance value and the expected impedance value is greater than a threshold amount.
Regarding claim 9, Patrick discloses (par. 0090-0093) the subset of electrodes comprises at a first electrode and a second electrode; and the monitoring of the impedance values comprises: directing the cochlear implant to apply electrical stimulation by way of the first electrode; detecting, in response to the applying of the electrical stimulation by way of the first electrode, a voltage between the first electrode and a reference; directing, subsequent to the applying of the electrical stimulation by way of the first electrode, the cochlear implant to apply the electrical stimulation by way of the second electrode; and detecting, in response to the applying of the electrical stimulation by way of the second electrode, a voltage between the second electrode and the reference.
Regarding claim 10, Patrick discloses (par. 0090-0093) the subset of electrodes comprises at a first electrode and a second electrode; and the monitoring of the impedance values comprises: directing the cochlear implant to apply electrical stimulation by way of the first electrode, and detecting, in response to the applying of the electrical stimulation by way of the first electrode, a voltage between the second electrode and a reference.
Regarding claim 11, Patrick discloses (par. 0090-0093) the monitoring of the impedance values comprises measuring an impedance value for a first electrode included in the subset of electrodes more frequently than impedance values for other electrodes included in the subset of electrodes.
Regarding claim 12, Patrick discloses (par. 0090-0093) the first electrode is closer to a distal end of the electrode lead than the other electrodes included in the subset of electrodes.
Regarding claim 13, Patrick discloses (par. 0090-0093) the processor is further configured to determine which electrode in the subset of electrodes is the first electrode based on one or more previous impedance value measurements.
Regarding claim 14, Patrick discloses (par. 0090-0093) comparing the impedance values to one or more baseline impedance values for the subset of electrodes; and determining, based on the comparing, that one or more of the impedance values differs by more than a threshold amount from one or more of the one or more baseline impedance values.
Regarding claim 15, Patrick discloses (par. 0090-0093) the processor is further configured to execute the instructions to determine the one or more baseline impedance values based on one or more previous impedance value measurements.
Regarding claim 16, Patrick discloses (par. 0090-0093) the processor is further configured to execute the instructions to determine the one or more baseline impedance values based on one or more expected impedance value measurements.
Regarding claim 17, Patrick discloses (par. 0097) the processor is further configured to execute the instructions to determine the one or more baseline impedance values based on a preoperative image of the cochlea.
Regarding claim 18, Patrick discloses (par. 0044-0045) the processor is further configured to execute the instructions to set the threshold amount based on at least one of a characteristic of the electrode lead and a characteristic of the recipient.
Regarding claim 18, Patrick discloses (par. 0090-0093) the subset of electrodes are closer to a distal end of the electrode lead than any other electrode included in the plurality of electrodes.
Regarding claim 29, Patrick discloses (Figure 6D; par. 0095) a non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device to: monitor (par. 0090-0093), during a lead insertion procedure in which an electrode lead having a plurality of electrodes is inserted into a cochlea of a recipient of a cochlear implant, impedance values for only (“as the stimulating assembly 618 is inserted into the cochlea 140, one or more of the stimulating contacts 630 are used to continually (or periodically) monitor the potential adjacent to the respective contact”) a subset of electrodes included in the plurality of electrodes, the subset of electrodes being less than a total number of the plurality of electrodes; detect, during the lead insertion procedure and based on the monitoring, an anomaly in the impedance values; and generate, during the lead insertion procedure and based on the anomaly, translocation log data indicating that a translocation event in which the electrode lead translocates from a first scala of the cochlea to a second scala of the cochlea is about to occur or has occurred during the lead insertion procedure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792